DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is currently amended.
Claims 1-5 and 8-18 are pending.
	Claims 6-7 and 19-20 are cancelled.
	In view of the amendment, filed on 09/27/2021, the following rejections are withdrawn from the previous office action, mailed on 07/08/2021.
Rejections of claims 1-2 and 6-18 under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2006/0027314)
Rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US ‘314) in view of Polus et al. (US 2006/0172111)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0027314) in view of Dickerson (US 4,065,340).
Jones et al. (US ‘314) disclose a method of consolidating and curing of a composite material having a thermoplastic surface film and a thermoset reinforcement structure. (See paragraph [0041])
	Jones et al. (US ‘314) disclose the mould 52 comprises a closed surface so that the mould 52 is impervious to air. This is similar to conventional moulds which are suitable for use in vacuum bag moulding. (See paragraph [0042])
[AltContent: textbox (A pre-impregnated ply (58))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A vacuum bag (56))][AltContent: arrow][AltContent: textbox (A rigid tool surface (52))][AltContent: textbox (A second vacuum bag (66))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A part (60))]
    PNG
    media_image1.png
    307
    643
    media_image1.png
    Greyscale


	Further, Jones et al. (US ‘314) teach a liner 54 is located in the mould 52. This liner 54 is porous, similar to the liners 54. A surface film 56 is clamped on the edges of the mould 52 by means of clamps 68. The film 56 is a thermoplastic material which can be formed to a required shape by raising the temperature. (See paragraph [0043])
	Moreover, Jones et al. (US ‘314) disclose the liner 54 is in contact with a vacuum source 70 for extracting air out of the mould via the liner which causes the film 56 to be drawn onto the liner 54 and to thereby conform the film 56 to the surface of the mould 52. (See paragraph [0044])
	Further, Jones et al. (US ‘314) teach layers of a structural material 58, 60 are directly applied onto the film. The structural material layers comprise 
	Also, a standard vacuum consumable pack for composite processing is used which consists of a release film 67 located over the lay-up of structural material, a breather layer 64 and a vacuum bag film 66 sealed on the edge of the mould using standard methods such as tacky tape. The surface film is held in place by vacuum assisted clamps which suck down the edges of the surface film to hold these in place onto the mould. A second vacuum source 72 is provided to extract air from within the vacuum bag 66. (See paragraph [0046])
	Moreover, Jones et al. (US ‘314) teach layers of the structural material 58, 60 are located on the surface film 56 after the film is drawn onto the liner 54. The film 67, breather layer 64 and vacuum bag 66 are applied after the structural material layers 58, 60 are applied onto the surface film 56. (See paragraph [0047])
	Further, Jones et al. (US ‘314) disclose after curing of the laminate, the vacuum pressures 70, 72 are removed. A reverse pressure or flow of air may be provided to the liner via source 70 to promote release of the moulded product from the mould. After removal of the vacuum pressures, the film 62, breather layer 64 and vacuum bag 66 are removed upon release of clamps 68 and the moulded product can be removed from the mould. (See paragraph [0049])
	Moreover, Jones et al. (US ‘314) teach the subsequent layers of structural material are processed by applying pressure and, if necessary, heat to consolidate the structural layers and to ensure curing of the laminate and adequate bonding of the surface film 26 to the structural material (28, 30). (See paragraph [0034])
	Further, Jones et al. (US ‘314) disclose a method of fabricating a moulded product comprising a) locating a thermoplastic surface material in relation to a mould; b) heating the surface material to a temperature sufficient to conform the surface material to the mould, c) drawing an in-mould vacuum pressure to conform the surface material to the mould, d) locating a structural : f) selecting compatible semi-crystalline thermoplastic polymer and uncured thermosetting polymer components g) locating the thermoplastic polymer in contact with the uncured thermosetting polymer component, and during processing of the laminate; h) heating the thermoplastic polymer and uncured thermosetting polymer composite component to the curing temperature of the thermosetting polymer, where the uncured thermosetting polymer components and the thermoplastic polymer are able to at least partially interpenetrate before the thermosetting polymer cures; and i) cooling the thermoplastic polymer and cured thermosetting polymer component such that the thermoplastic polymer is bonded to the cured thermosetting polymer component. (See paragraph [0038])
	As to claim 1, Jones et al. (US ‘314) discloses a method of preparing a part using a rigid tool surface (52) having a shape, the method comprising: applying a vacuum bag (56) over the rigid tool surface (52); applying vacuum pressure to the vacuum bag to conform the vacuum bag (56) to the shape of the rigid tool surface (52) [see paragraph (0044)]; applying a resin pre-impregnated ply (58) over the vacuum bag (56) [see paragraph (0045)]; and applying the part (60) over the ply (58); heating the part on the rigid tool surface to cure the resin pre-impregnated ply, the part having a portion with a thickness during the curing.
	Further, Jones et al. (US ‘314) disclose on machining (by a machine tool) an incomplete tapering is formed and a final straight edge is left. (See paragraph [0061]) however, Jones et al. (US ‘314) is silent on explicitly disclosing machining the portion of the part after the curing of the resin pre-impregnated ply reduce the thickness, as claimed in claim 1.
In the analogous art, Dickerson (US ‘340) discloses a process of preparing structural components of composite laminates comprising: providing prepreg resin impregnated fiber tape material having the fibers therein running the length of the tape, cutting the prepreg tape into a plurality of desired lengths, stacking the plurality of lengths of tape in layers to a predetermined thickness while maintaining the same fiber orientation for each layer, partially curing the stacked tape assembly into a unitary mass under vacuum, cooling the partial cured mass and cutting it into a plurality of strips along the parallel orientation of the fibers, curing the stacked layer strips into a unitary structure under vacuum, pressure and an elevated temperature of at least 350 ˚F. for least thirty minutes, cooling the cured structure to a minimum of 150 ˚F. while maintaining the pressure and vacuum, and after allowing to cool to room temperature, machining the unitary structure formed into the final desired size and shape. (See issued claim 1 and Fig. 1)
[AltContent: textbox (Machining a portion of the unitary structure after curing of the resin pre-impregnated ply to reduce a thickness of the at least a portion of the cured resin pre-impregnated ply.)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    362
    428
    media_image2.png
    Greyscale

	Therefore, as to claim 1, Dickerson (US ‘340) discloses machining a portion of the unitary structure, by a machining tool, after curing of the resin 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the machining step, as taught by Jones et al (US ‘314), through machining the formed unitary structure after the curing of the resin pre-impregnated ply, as suggested by Dickerson (US ‘340), in order to form a unitary structure with a shape and size having a reduced thickness as a matter of engineering choice since such modification would involve only a mere change in size of the unitary structure component and being within the level of skills of one of ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
As to claim 2, Jones et al. (US ‘314) teach applying a breather sheet (54) over the rigid tool surface (52) before applying the vacuum bag (56). [See paragraph (0044)]
	As to claim 8, Jones et al. (US ‘314) teach removing the vacuum pressure from the vacuum bag (56) to at least partly release the part (60) from the rigid tool surface.
	Further, Jones et al. (US ‘314) disclose layers of a structural material (58, 60) are directly applied onto the film (as to claimed vacuum bag 56). The structural material layers comprise an unimpregnated reinforcement layer (58) (as to claimed pre-impregnated ply) which is free of any reinforcement resin and a pre-impregnated fibrous reinforcement layer (60) (as to claimed part) which is located thereon. (See paragraph [0045]) 
	Even though Jones et al. (US ‘314) is silent on disclosing a further process step of peeling the ply from the part, as claimed in claim 9, Jones et al. (US ‘314) disclose the un-impregnated reinforcement layer (58) is free of any reinforcement resin and a pre-impregnated fibrous reinforcement layer (60) is located thereon. (Paragraph [0045]) therefore, Jones et al. (US ‘314) disclose a separation capability between an un-impregnated reinforcement layer (58) and a pre-impregnated fibrous reinforcement layer (60) since the layer (58) is free of any reinforcement resin. So, it would have been obvious for one of ordinary in order to improve the process to provide a capability of separation between the ply and the part per production need. Therefore, as to claim 9, Jones et al. (US ‘314) disclose peeling the ply from the part.
	As to claim 10, Jones et al. (US ‘314) teach the vacuum bag (56) comprises a first perimeter portion and a substantially opposite second perimeter portion, and the rigid tool (52) comprises a first perimeter portion and a substantially opposite second perimeter portion, further comprising performing the following before applying the vacuum pressure to the vacuum bag (56) sealing the first perimeter portion of the vacuum bag (56) against the first perimeter portion of the rigid tool (52), sealing the second perimeter portion of the vacuum bag (56) against the second perimeter portion of the rigid tool (52).
[AltContent: arrow][AltContent: textbox (A 2nd vacuum bag (66))][AltContent: textbox (A first vacuum bag (56))][AltContent: arrow][AltContent: textbox (A 2nd perimeter portion of the vacuum bag (56))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st perimeter portion of the vacuum bag (56))][AltContent: arrow][AltContent: textbox (The rigid tool (52))]
    PNG
    media_image3.png
    259
    533
    media_image3.png
    Greyscale


	As to claim 11, Jones et al. (US ‘314) discloses releasing the part from the rigid tool (52) further comprises releasing the first perimeter portion of the vacuum bag (56) from the first perimeter portion of the rigid tool (52) and releasing the second perimeter portion of the vacuum bag (56) from the second perimeter portion of the rigid tool (52).
12, Jones et al. (US ‘314) teach the vacuum pressure is supplied by a first vacuum source (70), further comprising applying a second vacuum bag (66) over the part, applying a second vacuum pressure to the second vacuum bag (56) using a second vacuum source (70) to press the part (60) against the ply (58).
	As to claim 13, Jones et al. (US ‘314) disclose applying a breather sheet (64) over the part (60) before placing the second vacuum bag (66) over the part (60), the breather sheet (66) comprising gas-permeable material and being positioned between the second vacuum bag (66) and the part (60).
	As to claim 14, Jones et al. (US ‘314) disclose the part (60) comprises two pieces each comprising an interface surface, further comprising applying an adhesive to at least one of the interface surfaces, positioning the interface surfaces against each other, heating the part on the rigid tool (52) to cure the adhesive and the resin pre-impregnated ply after applying the second vacuum pressure.
	As to claim 15, Jones et al. (US ‘314) teach a portion of the part (60) has a thickness during the curing of the resin pre-impregnated ply (58), further comprising: removing the second vacuum pressure from the second vacuum bag (66) after the heating of the adhesive and the resin pre-impregnated ply (58); removing the second vacuum bag (66) and the breather sheet (64) from the part (60); applying a machine tool to the part (60) to reduce the thickness of the portion of the part (60) after removal of the second vacuum bag (66) and the breather sheet (64); removing the vacuum pressure from the vacuum bag (66) after application of the machine tool to the part (60) to at least partly release the part (60) from the rigid tool (52).
As to claim 16, Jones et al. (US ‘314) disclose peeling the ply (58) from the part (60) after release of the part (60) from the rigid tool (52).
As to claim 17, Jones et al. (US ‘314) teach each of the first and second vacuum bags (56 and 66) comprises a perimeter portion, and the rigid tool (52) comprises a perimeter portion, further comprising performing the following before the curing of the resin pre-impregnated ply (58) sealing the perimeter 
	As to claim 18, Jones et al. (US ‘314) disclose the perimeter portion of the rigid tool (52) comprises an edge flange having an inner portion nearer the part (60) and an outer portion further from the part (60), the perimeter portion of the vacuum bag (66) is sealed against the inner portion of the edge flange, the perimeter portion of the second vacuum bag (66) is sealed against the outer portion of the edge flange, the vacuum pressure is supplied by the first vacuum source along the inner portion of the edge flange, the second vacuum pressure is supplied by the second vacuum source along the outer portion of the edge flange.
Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0027314) in view of Polus et al. (US 2006/0172111)
Jones et al. (US ‘314) disclose the process steps of a method of preparing a part using a rigid tool surface, as discussed above, in rejection of claims 1-2 and 8-18. Further, Jones et al. (US ‘314) disclose on machining (by a machine tool) an incomplete tapering is formed and a final straight edge is left. (See paragraph [0061]) however, Jones et al. (US ‘314) is silent on explicitly disclosing machining the portion of the part after the curing of the resin pre-impregnated ply reduce the thickness, as claimed in claim 1, and fail to disclose the part comprises a honeycomb core, as claimed in claim 3, and comprises one or more of aluminum, steel and fiberglass, as claimed in claim 4, and further, Jones et al. (US ‘314) fail to disclose the part comprises two pieces each comprising an interface surface comprising applying an adhesive to at least one of the interface surface, positioning the interface surfaces against each other, as claimed in claim 5.
	In the analogous art, Polus et al. (US ‘111) disclose a method for making a honeycomb composite structure wherein the method allows for fluid flow from cells of a honeycomb core during a cure process, wherein the 
	Further, Polus et al. (US ‘111) teach the part (41) is formed of honeycomb core, and likewise, appropriate honeycomb cores are known to those of skill in the art. Examples of appropriate cores include those that comprise or those that are made or constructed of metals such as aluminum and titanium, non-metallics such as fiberglass/phenolics. (See paragraph [0016])
[AltContent: textbox (The interface surfaces of the aluminum honeycomb positioned against each other and adhesive applied there-between.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    431
    675
    media_image4.png
    Greyscale

	Moreover, Polus et al. (US ‘111) disclose the method comprises forming a face lay-up over the honeycomb core and the base skin, which are bonded, wherein the face lay-up comprises a scrim on the honeycomb core, an adhesive layer on the honeycomb core, the scrim, and a portion of the base skin being bonded with the face lay-up, and a multiplicity of prepreg sheets, which comprise a fabric and a polymer matrix, on the adhesive layer. (See paragraph [0008])
	Further, Polus et al. (US ‘111) teach the bonding of a cured skin and honeycomb core typically begins with removing the portion of the impregnated nylon peel ply where the honeycomb core will be placed, sanding the bonding surface of the cured skin, and removing the sanding dust. Then at least one layer of a film adhesive is placed on the surface of the cured skin and the assembly is debulked. (See paragraph [0037])
curing/bonding operation, it is generally preferable to trim the wick by cutting or otherwise severing the wick at or near the outer surface of the skin. (See paragraph [0029]) therefore, as to claim 1, Polus et al. (US ‘111) disclose machining (trimming) the wick as a portion of the part, by a machine tool, after curing to reduce a thickness of the portion of the part.
	As to claim 3, Polus et al. (US ‘111) disclose the part (41) comprises a honeycomb core (41) comprising one or both of fiberglass and aluminum. 
	As to claim 5, Polus et al. (US ‘111) teach the part comprises two pieces each comprising an interface surface, further comprising: applying an adhesive to at least one of the interface surface, positioning the interface surfaces against each other.
	Further, Polus et al. (US ‘111) disclose the last sheet of prepreg is typically covered with an impregnated nylon peel ply (not shown in the drawing) after the debulking. (see paragraph [0034]) also, the bonding of a cured skin and honeycomb core typically begins with removing the portion of the impregnated nylon peel ply where the honeycomb core will be placed, sanding the bonding surface of the cured skin, and removing the sanding dust. (See paragraph [0037]) Therefore, as to claim 9, the process further comprises peeling the ply from the part.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the machining step, as taught by Jones et al (US ‘314), through machining the formed unitary structure after the curing of the resin pre-impregnated ply, as suggested by Dickerson (US ‘340), in order to form a unitary structure with a shape and size having a reduced thickness as a matter of engineering choice since such modification would involve only a mere change in size of the unitary structure component and being within the level of skills of one of ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the method of preparing a part using a in order to improve a forming process by application of super-atmospheric pressure and still providing adequate bonding of the skin(s) and the honeycomb core, as suggested by Polus et al. (US ‘111) 
As to claim 4, Jones et al. (US ‘314) disclose the rigid tool comprises aluminum. [See paragraph (0132)]
Response to Arguments
Applicant’s arguments, filed on 09/27/2021, with respect to claims 1-5 and 8-18 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the previously presented anticipation rejection and that the previous rejections of claims under 35 U.S.C. 102 anticipated by Jones et al. (US 2006/0027314) fail to disclose the newly added limitations to claim 1. However, in the above new grounds of rejections by rejection of claim 1 under 35 U.S.C. 103 over Jones et al. (US ‘314) in view of Dickerson (US 340)/Polus et al. (US ‘111), the newly added limitations to claim 1 is addressed and each of the secondary references of Dickerson (US 340) or Polus et al. (US ‘111) appropriately discloses the newly added limitation of “applying a machine tool to the portion of the part after the curing of the resin pre-impregnated ply to reduce the thickness” to claim 1. Therefore, arguments are moot in view of the above new grounds of rejections.
Further, in response to applicant arguments that the limitation of claim 9 is not disclosed by Jones et al. (US ‘314), the arguments are not persuasive because as it has been clarified above in the body of rejection, even though Jones et al. (US ‘314) is silent on disclosing a further process step of peeling the ply from the part, as claimed in claim 9, Jones et al. (US ‘314) disclose the un-impregnated reinforcement layer (58) is free of any reinforcement resin and a pre-impregnated fibrous reinforcement layer (60) is located thereon. (Paragraph [0045]) therefore, Jones et al. (US ‘314) disclose a separation capability between an un-impregnated reinforcement layer (58) and a pre-it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the layers arrangement, as taught by Jones et al. (US ‘314), through providing a step of peeling the ply from the part in order to improve the process to provide a capability of separation between the ply and the part per production need. Therefore, as to claim 9, Jones et al. (US ‘314) disclose peeling the ply from the part.
	Further, Polus et al. (US ‘111) disclose the last sheet of prepreg is typically covered with an impregnated nylon peel ply (not shown in the drawing) after the debulking. (see paragraph [0034]) also, the bonding of a cured skin and honeycomb core typically begins with removing the portion of the impregnated nylon peel ply where the honeycomb core will be placed, sanding the bonding surface of the cured skin, and removing the sanding dust. (See paragraph [0037]) Therefore, as to claim 9, the process further comprises peeling the ply from the part.
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palmer et al. (US 4,942,013) disclose a vacuum resin impregnation process comprising a non-porous separator or seal film 30 is next applied over the bleeder material 20 and a vacuum bag 40 is then placed over the entire assembly and the edges of the vacuum bag are sealed as at 42 to the surface 14 of the tool. The vacuum outlet hose 28 is connected adjacent to the area 38 of the breather cloth 36 at the rear end of the assembly opposite the resin inlet end 26.
	Filsinger et al. (US 2004/0219244) disclose a method for producing a fiber-reinforced plastic component including arranging a fiber composite semi-finished product on a tool, forming a first cavity, forming a second cavity adjacent to the first cavity, suctioning air from the second cavity.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/          Primary Examiner
Art Unit 1754                                                                                                                                                                                            	01/10/2022